DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5, 6 and 33-43 are pending in this application, Claims 34-36, 39, 40, 42 and 43 are acknowledged as withdrawn, Claims 5, 6, 33, 37, 38 and 41 were examined on their merits.

Claim Interpretation

Claims 5, 37 and 41 all now recite, “a closed first chamber” and/or “a closed second chamber”.  The Applicant refers to Fig. 5 and Paragraph [0059] of the disclosure which show a structure having a top, bottom and sides, as supporting the newly added limitations.  The limitations have therefore been construed consistent with this interpretation



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 37, 38 and 41 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over Chang et al. (2014) in view of Ingber et al. (US 2016/0313306 A1)
and Bhattacharjee et al. (2010), all of record.

Chang et al. teaches a device comprising:
a first structure (layer) defining a first chamber having a top, bottom and sides, having a length and configured to flow fluid in a direction perpendicular to the length of the first chamber (Fig. 1A,B);
and a second chamber having a top, bottom and sides, the second chamber having a length configured for fluid flow in a direction along said length, and being coupled to a gradient generator comprising multiple channels, such that the gradient is continuous and perpendicular to the direction of flow in the first chamber, and configured to generate a gradient along the direction of fluid flow along the length of the second chamber and comprising an oxygen gradient (and therefore inherently different oxygen concentrations along the length of the second chamber (Fig. 1A,B and Figs. 3A-B);
a membrane separating the interface region between the first and second chamber, having cells adhered to on a second side facing toward the second chamber (Pg. 3764, Figs. 1A-B and Pg. 3767, Column 1, Lines 1-12), and reading on Claims 5 and 37.

Chang et al. does not teach a device wherein cells are adhered to the first side of
the membrane, as required by Claims 5 and 37;
or wherein the gradient generator multiple channels intersect along the length of
the second chamber, as required by Claim 5.



Ingber et al. teaches an organ mimic microfluidic device which comprises a
central channel divided by a membrane wherein cell are adhered to each side of the
membrane facing a microchannel (Pg. 9, Paragraphs [0075], [0077] and [0078]).

Bhattacharjee et al. teaches a gradient generator comprising multiple channels
that intersect along the length of a chamber to generate a gradient (Pg. 13, Fig. 1A)
wherein the design provides a stable and uniform gradient over the cell culture surface,
making it ideal for extracting for extracting maximum information from small data sets
(Pg. 11. Lines 9-11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device comprising cells adhered to a second side facing toward an enclosed second chamber coupled to a gradient generator as taught by Chang et al. with the teaching of Ingber et al. of an organ mimic microfluidic device which comprises a central channel divided by a membrane wherein cell are adhered to each side of the membrane facing a microchannel because this is no more than the use of a known technique (co-culture of cells on opposing sides of a membrane in a microfluidic device) to improve a similar device (microfluidic device comprising a membrane with cells adhered to one side) in the same way (assess cells response in co-culture).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a microfluidic device capable of assessing more than one population of cells at the same time.  
There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, microfluidic tissue/organ simulating devices.

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the microfluidic device comprising
cells adhered to a first side of a membrane facing a first chamber and a second side of
a membrane facing toward a second chamber coupled to a gradient generator as taught
by Chang et al. in view of Ingber et al. with the use of a gradient generator comprising
multiple channels intersecting along the length of the second chamber as taught by
Bhattacharjee et al. because this is no more than the simple substitution of one known
element (multi-channel gradient generator) for another (branched gradient generator) to
obtain predictable results (generation of gradient along microfluidic channel comprising
cells).  Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution because the multi-
channel design of Bhattacharjee et al. provides a stable and uniform gradient over the
cell culture surface, making it ideal for extracting for extracting maximum information
from small data sets.  There would have been a reasonable expectation of success in
making this substitution because at least both Chang et al. and Bhattacharjee et al. are
drawn to the same field of endeavor, that is, microfluidic devices coupled to gradient
generators and comprising cells.


With regard to Claim 6 and 38, Chang et al. teaches the second chamber having a length configured for fluid flow in a direction along said length, and being coupled to a gradient generator comprising multiple channels, such that the gradient is continuous and perpendicular to the direction of flow in the first chamber (Fig. 1A and Figs. 3A-B).

With regard to Claim 41, Chang et al. teaches and an enclosed second chamber  having a length configured for fluid flow in a direction along said length, and being coupled to a gradient generator comprising multiple channels, configured to generate a gradient along the direction of fluid flow along the length of the second chamber and comprising an oxygen gradient (and therefore inherently different oxygen concentrations along the length of the second chamber) (Fig. 1A and Figs. 3A-B).

The Examiner notes that while the top chamber of Chang et al. is exemplified as being for generation of a gas (oxygen) gradient, the microchannel/chamber could also contain fluid and therefore meets the limitation of “being configured to flow fluid”.  See MPEP at 2114 II.

Claim 33 is newly rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al. (2014) in view of Ingber et al. (US 2016/0313306 A1) and Bhattacharjee et al. (2010), and further in view of Kim et al. (2012), all of record.

The teachings of Chang et al., Ingber et al. and Bhattacharjee et al. were
discussed above.
None of the above references taught a device wherein each of the multiple channels comprises different media, as required by Claim 33.

Kim et al. teaches a microfluidic array wherein multiple channels comprise different mixtures of drug containing media generating a gradient of drug combinations to contact cells (Pg. 1615, Fig. 1) and wherein combination therapies can potentially lead to increased efficacies at lower doses and side effects as compared to a high dose of a single chemotherapeutic agent as well as capture synergy between different drugs (Pg. 1813, Abstract and Column 1, Lines 3-8).

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device comprising cells adhered to a first side of a membrane facing a first chamber and a second side of a membrane facing toward a second chamber coupled to a gradient generator comprising multiple channels intersecting along the length of the second chamber as taught by Chang et al., Ingber et al. and Bhattacharjee et al. above with the application of different medias in each of the multiple channels as taught by Kim et al. because this is no more than the use of a known technique (drug treatment gradient array for testing on cells in a microfluidic device) to improve a similar device (microfluidic device comprising a membrane with cells adhered to one side and comprising a gradient generator) in the same way (assess cells drug combination response in co-culture).


Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to have a
microfluidic device capable of assessing more than one population of cells and a
multiplicity of drug combinations at the same time. There would have been a
reasonable expectation of success in making this modification because the references
are drawn to the same field of endeavor, that is, microfluidic tissue/organ simulating
devices comprising cells.

Response to Arguments

Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.

The Applicant argues that Bhattacharjee does not teach “closed” chambers but instead uses “open” chambers, citing Fig. 1A of the reference.  Applicant concludes that there is no evidence that the ordinary artisan would look to the teachings of Bhattacharjee for optimizing an open chamber system to modify the teachings of Chang and arrive at the claimed invention (Remarks, Pg. 6, Lines 18-20 and Pg. 7, Lines 1-3).




This is not found to be persuasive for the following reasons, as discussed above, Chang teaches enclosed chambers as construed by the BRI of the term “closed”.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the cell culture/gradient generating device of Chang, comprising a branched gradient generator, could be modified by the multi-channel gradient generator of Bhattacharjee as a simple substitution.  Motivation to do so would come from the teaching of Bhattacharjee that a multi-channel gradient design provides a stable and uniform gradient over the cell culture surface, making it ideal for extracting for extracting maximum information from small data sets.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, microfluidic tissue/organ simulating devices.

The Applicant argues that Bhattacharjee allegedly teaches away from the claimed gradient generator which use flow by disparaging them as unacceptable for microfluidic cell cultures.  Applicant notes that the system of Bhattacharjee is not configured for flow and is thus, inconsistent and incompatible with Chang’s device (Remarks, Pg. 7, Lines 4-9).

   


This is not found to be persuasive for the following reasons, as discussed in the prior action, the alleged teaching away from microfluidic devices having fluid flow due to non-desired shear stress effects by the Bhattacharjee et al. reference Abstract cited by the Applicant is only directed to “viable mammalian neuronal cultures” and is not a general teaching away from the use of microfluidic flow gradients in all cell cultures with all cell types.  Similarly, the Applicant referenced section at Pg. 2, Paragraph 2 of the reference allegedly “disparaging flow-based gradient generators for microfluidic cell cultures and promotes non-flow devices to solve problems associated with flow-based gradient generators” is drawn only to primary mammalian neuron culture and does not disparage the use of microfluidic flow gradients in all cell cultures with all other cell types.  Indeed, while the reference’s preferred embodiment may be directed to non-flow gradient devices, this is only with regard to mammalian neuron cultures.  The Examiner notes that neither Chang et al. or Inger et al. is limited to primary mammalian neuron cultures, and therefore the ordinary artisan would recognize no teaching way or disparagement by the Bhattacharjee et al. reference with regard to the use of a device comprising a gradient generator wherein multiple channels intersect along the length of the second chamber with other cell types or devices such as those of the other cited references.  See the MPEP at 2123.

The Applicant argues the Examiner’s response to the alleged incompatibility and teaching away of Sharecare is an impermissible selection of disclosure from the reference which supports the Examiner’s position to the exclusion of unfavorable, citing case law (Remarks, Pg. 7, Lines 10-22).
Initially, the Examiner notes that the cited case law is not from the MPEP.  Secondly, the Examiner has not picked only favorable disclosure and excluded unfavorable as discussed above.  The Examiner has pointed out that Applicant is attempting to broadly apply a specific, unfavorable embodiment drawn to a particular cell type to all other embodiments.  The ordinary artisan in the absence of any teaching or disclosure in the references to make this broad application would not therefore be taught or directed to do so.  Further, Chang et al. teaches a device wherein the top chamber is exemplified as being for generation of a gas (oxygen) gradient, the microchannels thereof could also contain fluid and therefore meets the limitation of “being configured to flow fluid”.  See MPEP at 2141, II.

The Applicant argues that the Examiner’s position that the advantages disclosed by Bhattacharjee are applicable to other cell types is allegedly contradicted by the Bhattacharjee which is drawn to open chambers as opposed to the claimed closed chambers, absence of flow as opposed to claimed flow (Remarks, Pg. 7, Lines 23-27).

This is not found to be persuasive for the following reasons, as discussed above,  Chang et al. teaches an enclosed chambered device wherein the top chamber is exemplified as being for generation of a gas (oxygen) gradient, the microchannels thereof could also contain fluid and therefore meets the limitation of “being configured to flow fluid”.  See MPEP at 2141, II.  Bhattacharjee was for its teaching of a multi-channel gradient generator and the advantages thereof.  
While the Bhattacharjee reference’s preferred embodiment may be directed to non-flow gradient devices, this is only with regard to mammalian neuron cultures.  The Examiner notes that neither Chang et al. or Inger et al. is limited to primary mammalian neuron cultures, and therefore the ordinary artisan would recognize no teaching way or disparagement by the Bhattacharjee et al. reference with regard to the use of a device comprising a gradient generator wherein multiple channels intersect along the length of the second chamber with other cell types or devices such as those of the other cited references.

The Applicant argues that Bhattacharjee teaches that open chamber systems have the universally desired advantages of cell viability and access to the cells compared to closed chamber systems.  Applicant contends that the ordinary artisan would reasonably infer that the disclosed advantages in the open system of the reference would be equally applicable to other cell types, not just the preferred neuron cell embodiment (Remarks, Pg. 7, Lines 28-32 and Pg. 8, Lines 1-21).

This is not found to be persuasive for the following reasons, the cited portion of Bhattacharjee merely states that prior art gel-based low-shear gradient systems do not provide open access to cultured cells, potentially for electrophysiological probing and that use of a closed system would require “optimization” of cell viability.  This is hardly a disparagement or teaching away from the use of closed systems.  

While the open system may offer an advantage of probing the electrophysiology of cultured neurons and require some optimization to produce a viable culture, the ordinary artisan would recognize that the closed system could be readily applied to other cell types in which electrophysiological probing is not desired.  Further, the ordinary artisan would have recognized that the optimization of culture conditions to produce a viable culture is a feature of the culturing of any cell type.

The Applicant argues that Bhattacharjee teaches its open chamber system is applicable to other cell types than neurons.  Applicant concludes that the reference as a whole contradicts the Examiner’s response to the alleged incompatibility and teaching away arguments (Remarks, Pg. 8, Lines 22-38 and Pg. 9, Lines 1-4).

This is not found to be persuasive for the following reasons, the broadly applied suggestion that the open system of Bhattacharjee could have applications to other cell types in other experiments is not a direct teaching by the reference that the advantages and disadvantages thereof with regard to the preferred neuronal cell embodiment would also be applicable to any other cell type.  As noted above, the advantages disclosed by the open system as noted by Applicant are “cell viability” and “access to the cells”.  The cited portion of Bhattacharjee merely states that prior art gel-based low-shear gradient systems do not provide open access to cultured cells, potentially for electrophysiological probing and that use of a closed system would require “optimization” of cell viability.  The Examiner notes that Chang is not directed to a gel-based low-shear gradient system.  
As discussed above, while the open system of Bhattacharjee may offer an advantage of probing the electrophysiology of cultured neurons and require some optimization to produce a viable culture, the ordinary artisan would recognize that the closed system could be readily applied to other cell types in which electrophysiological probing is not desired.  Further, the ordinary artisan would have recognized that the optimization of culture conditions to produce a viable culture is a feature of the culturing of any cell type.

The Examiner notes that the Remarks filed 08/29/2022 did not specifically address the rejection of Claim 33 under 35 U.S.C. § 103 as being unpatentable over Chang et al. (2014) in view of Ingber et al. (US 2016/0313306 A1) and Bhattacharjee et al. (2010), all of record, and further in view of Kim et al. (2012), of record.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/12/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636